MEMORANDUM **
Auda Cabonilas Young, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals (“BIA”) order denying her motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We deny the petition for review.
The agency did not abuse its discretion in rejecting Young’s claim that she did not receive notice of her hearing where Young was personally served with a Notice to Appear, advising her of her obligation to file any change of address with the immigration court, she moved to a new address without notifying the immigration court, and the Notice of Hearing was sent to her address of record. See 8 U.S.C. § 1305(a) (providing that the applicant is responsible for informing the immigration agency of her current address); see also Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997) (finding that due process is satisfied if service is conducted in a manner ‘reasonably calculated’ to ensure that notice reaches the alien).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.